DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,322,492. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims in this application do not limit the contact area to 15-40%, however, the amount of contact would be an obvious variation and therefore not patentably distinct over U.S. Patent No. 10,322,492.

Specification
The disclosure is objected to because of the following informalities: the description of portion 176 extending ‘azimuthally’ in the trailing direction is unclear and not understood. As defined by Webster, an azimuth is an angular measurement in a spherical coordinate system. The vector from an observer to a point of interest is projected perpendicularly onto a reference plane; the angle between the projected vector and a reference vector on the reference plane is called the azimuth.  The specification does not define the reference point or reference plane and therefore this extending portion extending azimuthally is unclear.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase ‘azimuthally extending’ is unclear. As defined by Webster, an azimuth is an angular measurement in a spherical coordinate system. The vector from an observer to a point of interest is projected perpendicularly onto a reference plane; the angle between the projected vector and a reference vector on the reference plane is called the azimuth.  This limitation in the claim with reference to the channel is unclear.
Claim 20 is unclear. The use of plural ‘or’s make the claim indefinite as to what is exactly is being claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 9-12,17,18,20 is/are, as best understood, rejected under 35 U.S.C. 102a2 as being anticipated by Burns-2011/0151755.

Burns discloses, as best understood, 9. A retaining ring 100, comprising: a generally annular body having an inner surface 323 to constrain a substrate, an outer surface 325, and a bottom surface 302, the bottom surface having a plurality of channels 316 extending from the outer surface to the inner surface and a plurality of islands 315 separated by the channels 316 and providing a contact area 302 to contact a polishing pad, wherein each channel 316 has the same shape and each island 315 has the same shape, wherein each channel of the plurality of channels comprises a leading edge 344 and a trailing edge 350 that are asymmetric across a centerline of the channel (see figures 11, 13), and the trailing edge 350 of the channel includes a substantially azimuthally extending portion 352.  
10. The retaining ring of claim 9, wherein the azimuthally extending portion 352 defines a sudden constriction between an inlet portion 317 and an outlet portion 319 of the channel (Fig 13).  
11. The retaining ring of claim 10, wherein the azimuthally extending portion 352 is linear [0075].  
12. The retaining ring of claim 10, wherein the azimuthally extending portion is curved [0075].  
17. The retaining ring of claim 9, wherein the leading edge 344 of the channel is substantially linear.  

20. The retaining ring of claim 9, wherein one or more corners where the leading edge or trailing edge of the channel intersect the inner surface or outer surface are rounded (see Fig 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns, alone.
	Burns discloses the claimed invention, as detailed above, but does not disclose the inlet portion is circumferentially longer than the outlet portion or wherein the azimuthally extending portion extend across about 50-80% of a circumferential length of the island at the outer surface.  However, the inlet length being longer than outlet length and the amount of extending portion across the circumferential length are slight variations therefrom that would have been obvious expedients to one of ordinary skill and therefore would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.



Allowable Subject Matter
Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar retaining ring devices with channels and islands.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
February 25, 2022 

/EILEEN P MORGAN/Primary Examiner, Art Unit 3723